UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
- - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - -X
LYNDA G. DODD,

                                         Plaintiff,
                                                                       17 Civ. 9932 (PAE)
                    - against -
                                                                       SEALING ORDER
THE CITY UNIVERISTY OF NEW
YORK, VINCENT BOUDREAU, BRUCE
CRONIN, PAUL OCCHIOGROSSO,
MARY ERINA DRISCOLL, KEVIN
FOSTER, JOHN KRINSKY, RAJAN
MENON, and VIVIEN TARTTER,

                     Defendants.
----------------------------------X


               This Order addresses plaintiff's request to withdraw Exhibit 349 of the Declaration
of Anne L. Clark, ECF No. 120 from ECF and re-file it under seal. The proposed material reflects
information that is not published in the normal course of business.

                THEREFORE, plaintiff's request to withdraw Exhibit 349 of the Declaration of
Anne L. Clark, ECF No. 120 from ECF is GRANTED, and I further GRANT plaintiff leave to
re-file Exhibit 349 of the Declaration of Anne L. Clark, ECF No. 120, under seal.

                    IT IS SO ORDERED.


Dated:              December 9, 2019
                    New York, New York
